Case 2:20-cv-00030-JRG Document 398 Filed 05/06/21 Page 1 of 1 PageID #: 30199




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.                       §
          Plaintiffs,                              §
                                                   §
v.                                                 §      CASE NO. 2:20-cv-00030-JRG
                                                   §
VERIZON COMMUNICATIONS, INC. et al                 §
          Defendants.                              §

                                 REPORT OF MEDIATION

        The above-captioned case was mediated by David Folsom on Tuesday, May 4, 2021,

between Plaintiff, Huawei Technologies Co., Ltd., and defendants, Verizon Communications,

Inc., Verizon Business Network Services, Inc., Verizon Enterprise Solutions, LLC, Cellco

Partnership d/b/a Verizon Wireless, Inc., Verizon Data Services LLC, Verizon Business Global,

LLC, Verizon Services Corp., Verizon Patent and Licensing Inc. The mediation session has been

suspended. The undersigned mediator will continue to work with the parties in an effort to settle.

        Signed this 6th day of May 2021.

                                                       /s/ David Folsom
                                                       David Folsom
                                                       TXBN: 07210800
                                                       JACKSON WALKER, LLP
                                                       6002-B Summerfield Drive
                                                       Texarkana, Texas 75503
                                                       Telephone: (903) 255-3250
                                                       Facsimile: (903) 255-3265
                                                       E-mail: dfolsom@jw.com

                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 6th day of May 2021. As such, this document was
served on all counsel who are deemed to have consented to electronic service. Local Rule CV-
5(a)(3)(A).

                                                       /s/ David Folsom
                                                       David Folsom


28834006v.1 141408/00849
